Per Curiam,
While it is true that the note in suit would bear interest from the time of its maturity, and the court so charged the jury, yet it is also true that it did not bear interest on its face. It follows that a question might well arise, without contradicting the terms of the note, whether it. was the agreement or intent of the parties that it should not bear interest during the life of the wife. On that question considerable testimony was taken and the learned court below fairly left it to the jury to decide upon all the testimony, including the note itself and the legal intendment arising from it, whether the agreement of the parties was that interest should be paid, or should not be paid, during the life of the wife. The jury has found that it was not to be paid. There was adequate testimony to justify such a finding, and there was no error in submitting the question in that way. It was entirely undisputed that the defendant borrowed the money from his wife to pay on the purchase, or valuation money of a farm which he accepted upon partition proceedings in the orphans’ court, and that he and his wife lived together on the farm until her death, using the proceeds of the farm for that purpose. This fact, together with the direct testimony as to the declarations of the wife that she was not to get any interest during her life, was quite sufficient to raise the question submitted to the jury. The assignments of error are not sustained.
Judgment affirmed.